             Case 3:19-cr-00156-BR                     Document 13              Filed 05/01/19             Page 1 of 1


 ORP DETORD(l/15116)


                                        IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF OREGON
UNITED STATES OF AMERICA,                                             Case No.         3:19-cr-00 156(1 )-BR

           v.
CATALIN BUNEA,                                                        ORDER OF DETENTION AFTER HEARING (18
_ _ _ _ _ _ _ _ _ _ _ _ _ ____, USC§ 3142(i))
 0 On motion of the Government involving an alleged:
        □ risk to the safety of any other person or the community for cases involving crimes described in 18 USC§ 3142(t)(l)
        □ serious risk defend1mt will flee;
        □ serious risk det"endant will obstruct or attempt to obstrnctjustice, or threaten, htjure, or intimidate a prospective v-titness or juror
        or attempt to do so,
 D Upon consideration by the court sua sponte involving a:
        □ serious risk defendant will flee;
        □ serious risk defendant will obstruct or attempt to obstruct justice, or threaten, iitiure, or intimidate a prospective witness or juror
        or attempt to do so,

Having considered the nature and circumstances of the offonse charged, the weight of evidence against the defendant, the history and
characteristics of the defendant, and the nature and seriousness of the danger to any person and to the community that \.\'ould be posed by the
defendant's release, the court finds that:

D The offense charged creates a rebuttable presumption in 18 USC§ 3142(e) that no combination of conditions will reasonably assure the
safety of the community.

Di   No condition or combination of conditions will reasonably assure the appearance of defendant as required due to:
     ps Foreign citizenship and/or illegal alien D In custody/serving sentence                      □ Substance use/abuse
                                                                                                    □ Unknown
     D ICE Detainer                                   □ Outstanding warrant(s)
                                                                                                   family/employment/community ties
     D Deportation(s)                                 □ Prior failure(s) to appear                  □ Unstable/no residence available
     D Multiple or false identifiers                  D Mental  health  issues                     □   Information mwerified/unverifiable
     □ Aliases
     D Prior criminal history, □ including drug/drug related oft"'ense, D including alcohol/alcohol related otlCnsc
     □ Prior supervision failure(s), D Including illicit drug use, □ including alcohol abuse
     D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
J1   No condition or combination of conditions will reasonably assure the safety of other persons and the community due to:
     £:ia Nature of offense                                                  D Prior supervision failures
     0 Arrest behavior                                                       D Substance use/abuse
     0 Possession ofweapon(s)                                                D Mental health issues
     0 Violent behavior                                                      O Alleged oft"ense involves child pornography on the internet
     □ Prior criminal history, □ including drug/drug related offense,        □ including alcohol/alcohol related ofi"ense
     □ Prior supervision failurc(s), □ Including illicit drug use,           D including alcohol abuse
     D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
□    Other (writ/serving federal or state sentence): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Defendant has not rebutted by sutlicient evidence to the contrary the presumption provided in 18 USC§ 3142(c).

,Kl 111c defendant is detained without prejudice to further review by the court at a later date.
THEREFORE, IT IS ORDERED that:
           l.          Defendant is detained prior to trial;
           2.          Defendant is committed to the custody of the Attorney General for confinement in a corrections facility separated, as far
                       as practicable, from persons awaiting or serving sentences or being held in custody pending appeal;
           3.          Defendant shall be afforded a reasonable opportunity for private consultation with his counsel;
           4.          ·111e superintendent of the corrections facility in which defendant is confined shall make the defendant available to the
                       United States Marshal for the purpose of appearance in co ection v.ith any court proceeding.

     DATED:      SI l Idtl. q                                                nit ~e~lagis r ~ c


1 - DETENTION ORDER
